847 F.2d 660
UNITED STATES of America, Plaintiff-Appellee,v.Luis Anthony RIVERA, Defendant-Appellant.
Nos. 85-1768, 85-1771.
United States Court of Appeals,Tenth Circuit.
June 1, 1988.

1
Prior report:  837 F.2d 906.


2
Before HOLLOWAY, McKAY, LOGAN, SEYMOUR, MOORE, ANDERSON, TACHA, and BALDOCK, Circuit Judges and BROWN, District Judge.*


3
ORDER ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC.


4
On consideration of the petition for rehearing and suggestion for rehearing en banc, it is ordered that the suggestion for rehearing en banc is granted, limited to reason 1 in the suggestion which the court treated as the issue whether the Sixth Amendment and Due Process Clauses of the United States Constitution require that an indictment charging a continuing criminal enterprise must allege all offenses to be used at trial, thus showing that facts concerning such offenses were presented to the grand jury, in order for evidence of such offenses to be admissible at trial.


5
It is further ordered that the defendant-appellant file a supplemental brief directed to this issue, in typewritten form, not to exceed 25 pages in length, on or before July 8, 1988;  that the plaintiff-appellee, the United States of America, file a typewritten answer brief not to exceed 25 pages in length on or before August 5, 1988;  and that the defendant-appellant may file a typewritten reply brief not to exceed 15 pages in length on or before August 15, 1988.  The cause will be re-argued to the court en banc at its September term at Salt Lake City, September 6-9, 1988.



*
 Wesley E. Brown, United States Senior District Judge for the District of Kansas, sitting by designation